By Judge F. Bruce Bach
The matter comes before the Court upon Plaintiff Lakhu Nandwani’s Motion for Default Judgment. Oral argument was heard by the Court on December 8, 1995, at which time the Court took the matter under advisement. For the reasons stated below, I deny Nandwani’s Motion for Default Judgment.
This case involved two defendants, Shadia K. Fawaz and Arlington Blue Top Cab Company, and arises as a result of an automobile accident involving the parties. Fawaz is an uninsured motorist and has not responded to the Motion for Judgment. Blue Top, an uninsured/self-insured carrier, opposes the Motion for Default Judgment.
Nandwani argues that the Motion for Default Judgment should be neither granted nor denied at this time, but the ruling should be stayed until the uninsured carrier puts on its defense.
Blue Top opposes the Motion for Default Judgment and argues that it is entitled to put on a defense. Blue Top asserts that it is the real party in interest and that granting Default Judgment against Fawaz will unduly prejudice its rights to defend the action and participate as a party in accordance with § 38.2-2206 of the Virginia Code.
The Motion for Default Judgment is denied without prejudice. To grant Default Judgment at this time would deny Blue Top the rights granted by § 38.2-2206(F) of the Code of Virginia. Blue Top has the right to contest liability and/or damages and should be allowed to present its defenses *291against Nandwani’s claim. See State Farm Mutual Auto. Ins. Co. v. Beng, 249 Va. 165, 169-70 (1995).